DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ramachandran et al. U.S. Patent Application Publication No. US 2013/0088961 A1.

Regarding claim 1, Ramachandran et al. discloses an electronic device for a cable modem termination system (CMTS) (in para. [0020], FIG. 2 discloses CMTS 14), the electronic device comprising:
a memory having instructions stored thereon; and one or more processors configured to execute the instructions to cause the CMTS to perform operations (in para.  [0020], FIG. 2 CMTS 14 which may include a processing unit 24 having a microprocessor 26, corresponding to the claimed one or more processors, that receives information, such as instructions and data from a RAM 28 and a ROM 30, corresponding to the claimed memory)
comprising:
acquiring first transmission performance of an upstream channel of a cable modem (CM) based on receiving service flow transmission from the CM (in para. [0011], the signal processing electronic device (CMTS) has a processing unit to be configured to collect at least one Quality of Service (QoS) parameter, corresponding to the claimed first transmission performance, for each service flow from the cable modems that are actively passing traffic across one channel of the load balancing group. The processing unit is also configured to identify at least one cable modem having a service flow, corresponding to the claimed service flow transmission from the CM, with an inferior grade of the at least one QoS parameter relative to a pre-defined threshold); in response to the first transmission performance of at least one upstream channel of the CM being lower than a first threshold, instructing the CM to stop or suspend the service flow transmission through the at least one upstream channel (in para. [0011], the processing unit is further configured to select the at least one cable modem having the service flow with the inferior grade of the at least one QoS parameter relative to the pre-defined threshold, corresponding to the claimed first threshold, from the cable modems of the load balancing group for being moved from the one channel to a different channel of the load balancing group. In view of that, the act of “selected cable modem being moved from the one channel” corresponds to the claimed “instructing the CM to stop or suspend the service flow transmission through the at least one upstream channel).

Regarding claim 2, in addition to claim 1 rejection, wherein the operation of instructing to stop or suspend comprises:
indicating information of the at least one upstream channel to the CM to cause the CM to stop or suspend the service flow transmission through the at least one upstream channel; or re-authorizing one or more upstream channels for service flow transmission to the CM (as recited in claim 1 rejection, in para. [0011], the processing unit is further configured to select the at least one cable modem having the service flow with the inferior grade of the at least one QoS parameter relative to the pre-defined threshold, corresponding to the claimed first threshold, from the cable modems of the load balancing group for being moved from the one channel to a different channel of the load balancing group. In view of that, the act of “being moved from the one channel to a different channel” corresponds to the claimed “re-authorizing one or more upstream channels for service flow transmission to the CM).

Regarding claim 8, Ramachandran et al. discloses an electronic device for a cable modem (CM) (in para. [0018], FIG. 1 discloses cable modems 12), the electronic device comprising:
a memory having instructions stored thereon; and one or more processors configured to execute the instructions to cause the CM to perform operations (in para. [0041], Ramachandran et al. discloses the devices, units, modules and storage can include various processors, microprocessors, controllers, chips, disk drives, and the like. It will be apparent to one of ordinary skill in the art that the modules, processors including at least one computer readable storage medium having computer program instructions stored thereon that are arranged to perform the above referenced operations) comprising:
receiving a first instruction from a cable modem termination system (CMTS) during transmission of service flow through an upstream channel (in para.  [0011], Ramachandran et al. discloses the signal processing electronic device (FIG. 2) has a processing unit being configured to identify at least one cable modem having a service flow with an inferior grade of the at least one QoS parameter relative to a pre-defined threshold and is further configured to select the at least one cable modem having the service flow with the inferior grade of the at least one QoS parameter relative to the pre-defined threshold from the cable modems of the load balancing group for being moved from the one channel to a different channel of the load balancing group for balancing load of active service flows across the channels of the load balancing group. In view of that, the foregoing disclosure is interpreted as because the processing unit select the at least one cable modem having the service flow with the inferior grade of the at least one QoS parameter relative to the pre-defined threshold from the cable modems of the load balancing group for being moved from the one channel to a different channel of the load balancing group, the at least cable modem receives an instruction from the signal processing electronic device to move to a different channel); and in response to receiving the first instruction, stopping or suspending the service flow transmission through the at least one upstream channel (as discussed above, the act of “the at least one QoS parameter relative to the pre-defined threshold from the cable modems of the load balancing group for being moved from the one channel to a different channel of the load balancing group” corresponds to the claimed “stopping or suspending the service flow transmission through the at least one upstream channel”.

Regarding claim 13, application claim is rejected on the same ground as discussed in claim 1 rejection. Furthermore, application claim 1 is directed to an electronic device for CMTS having elements to perform steps of the method recited in application claim 13.

Regarding claim 17, application claim is rejected on the same ground as discussed in claim 8 rejection. Furthermore, application claim 8 is directed to an electronic device for CM having elements to perform steps of the method recited in application claim 17.

Allowable Subject Matter

Claims 3-7, 9-12, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631